AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                       UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                  V.                                (For Offenses Committed On or After November I, 1987)

       SILVESTRE AGUSTIN DIAZ-SAGUILAN                                 Case Number:         19CR2565-DMS

                                                                    Ste hen Lemish CJA

USM Number                        85922298
                                                                    Defendant's Attorney
                                                                                                                               D
• -
THE DEFENDANT:                                                                                                         JUL 17 2019
[:gj pleaded guilty to count(s)         1 of the Information
                                                                                                               .   '               .
                                                                                                      SOUTHERN DISTRICT OF CALIFORNIA
 D  was found guilty on count(s)                                                                      BY                      DEPUTY
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                            Count
Title & Section                        Nature of Offense                                                                   Number(s)
18 USC 1546(a)                         FRAUD AND MISUSE OF VISAS, PERMITS, AND OTHER                                           I
                                       ENTRY DOCUMENTS




     The defendant is sentenced as provided in pages 2 through                2            of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D   The defendant has been found not guilty on count(s)

 D   Count(s)                                                  is         dismissed on the motion of the United States.

      Assessment: $100.00 ordered waived.


 D    JVT A Assessment*:
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 l2sl No fine                 DForfeiture pursuant to order filed                                      , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.

                                                                    July 17 2019
                                                                    Date oflmpo ition of Sentence



                                                                    HON. Dana M. Sa raw
                                                                    UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                SILVESTRE AGUSTIN DIAZ-SAGUILAN                                          Judgment - Page 2 of 2
CASE NUMBER:              19CR2565-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
                                                         on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       •   at
                ---------               A.M.
       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                        19CR2565-DMS
